Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-15-00705-CV

                               EATON COMMERICAL, L.P.,
                                      Appellant

                                                v.

                        PARADIGM HOTEL SA RIVERWALK, LP,
                                    Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CI11882
                        Honorable John D. Gabriel, Jr., Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, the order of the trial court is
REVERSED, and the cause is REMANDED to the trial court with instructions to remand the
arbitration award to the arbitrator to clarify the amount Appellant Eaton Commercial, L.P. is owed
after the $769,553.33 adjustment. It is ORDERED that Appellant Eaton Commercial, L.P. recover
its costs of this appeal from Appellee Paradigm Hotel SA Riverwalk, LP.

       SIGNED October 5, 2016.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice